Title: To John Adams from Ward Nicholas Boylston, 12 May 1821
From: Boylston, Ward Nicholas
To: Adams, John


				
					My Dear Cousin
					Princeton May 12th 1821
				
				It is a source of Deep regret and vexation to me, that I was obliged to leave Roxbury without seeing you again—Bad weather, Bad, & sometimes impassable Roads by repeated unusual Snow Storms, together with a Bad cold, & Rhuematic lameness, kept me a prisioner to my House  untill a few days before I came to this place—and being under a previous obligation to be here from the 7th. to 12th of last month on Convention Business as you have been at Quincy, alieved me but a short time to make a number of arrangements in my affairs in Boston & elsewhere prior to my leaving Roxbury, which I was compeld to do  on the 30th ultimo, which if I overstaid this Town woud have lost the benefit of my taxes wch. they depinded on & felt the loss very severely.—It seems by the returns that most of our labours in Convention are not likely to meet wth general acceptance by our Constituents—in this Town they negatived one half—& what was approved was the least important part—we however did what we cou’d as the best we were able to do, where almost every part had been taken to peices by certain compacts & modil’d to their particular views before it was brought forward for disscussion—I do not hower agree with your venerable Bror in opinion in any point. He says you cant speak—hate him, if you please, and all other men will agree in the same opinion, that you spoke with more important effect, than any other member of that Convention—I mean in your reply to General Dearborne on the apportionment  of the Senate—that speech in its effects is worth more than ten times all the Convention cost the State, this is not my partial opinion, (it is universal)—I read it in our town meeting as part of my explanation—I am now transcribeing it to send  to England for republication, as I am sure it will be there valued and preserved as a most important text for present & future Legislators.If I had been capable of makeing such a speech, with yr.   I shd. have tho’t I had engravend my name on the adamantine tablet of human nations—it is not flattery in saying this,  the multitudes who have spoken to me on the subject, have confirm’d my first impression as express’d to you & led me to urge you to give a correct statement of it to the public.As I never mean to appear either in the Character of Moses or Aaron you will never hear me misquoted, or dispraised as a public man—I have made up my mind never to suffer myself to be put up for any Deliberative assembly either as law giver or Legislator—my Alpha & omega was the Convention—I was importuned & urged to be the representative from this Town, & assured of every vote, still they woud persist & put me up—I then told them my reasons for declining, and if chosen I could not, & wouldnt serve them in that character,—& left them meeting before they cou’d make a choiceBy the same post which brought me your kind Letter—I rec’d from Mr Secretary Adams his report to Congress on Weights & measures, from the short opportunity I have had to look into it, it appears to be a most wonderfull Effort of mind, as well as deep & labourious research, which in all ages and Countries will do him infinite honor I shall write him shortly with my thanks & claim his promise of seeing him & Mrs A here before commencement—Mrs Boylston desires her affectionate regards to you & kindest rembrances to evy part of yr family, you will also please to add mine, and belive the assurance of the constant attachment & devotion of / Your obliged & faithfull / Cousin
				
					Ward Nichs Boylston
				
				
			